PER CURIAM.
The judgment is affirmed for lack of an appropriate record. Salomon v. State, 385 So.2d 148 (Fla. 3d DCA 1980). On the State’s appeal, the sentence is vacated and the case remanded for imposition of the mandatory minimum sentence required by section 893.135, Florida Statutes (1981), and State v. Benitez, 395 So.2d 514 (Fla.1981), which was decided after the sentencing in this case. Whetstone need not be present at resentencing.
*778AFFIRMED in part, REVERSED in part.
ROBERT P. SMITH, Jr., Chief Judge, and ERVIN and SHAW, JJ., concur.